Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (the “Agreement”), dated and effective as of December
19, 2011 (the “Employment Effective Date”), is made by and between CHARTER
COMMUNICATIONS, INC., a Delaware corporation (the “Company”), and THOMAS
RUTLEDGE (the “Executive”).
 
RECITALS:
 
WHEREAS, the Executive and the Company (the “Parties”) desire to enter into this
Agreement in connection with Executive’s appointment as President and Chief
Executive Officer of the Company on February 13, 2012 (the “CEO Effective
Date”), and part-time employment with the Company from the Employment Effective
Date through the day prior to the CEO Effective Date;
 
WHEREAS, it is the desire of the Company to assure itself of the services of
Executive by engaging Executive as a part-time employee from the Employment
Effective Date through the day prior to the CEO Effective Date, and as its
President and Chief Executive Officer on and following the CEO Effective Date,
and the Executive desires to serve the Company on the terms herein provided; and
 
WHEREAS, Executive’s agreement to the terms and conditions of Sections 14, 15
and 16 are a material and essential condition of Executive’s employment with the
Company under the terms of this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing and of the respective
covenants and agreements set forth below, the Parties agree as follows:
 
1. Certain Definitions.
 
(a)  “Annual Base Salary” shall have the meaning set forth in Section 5.
 
(b) “Board” shall mean the Board of Directors of the Company.
 
(c) “Bonus” shall have the meaning set forth in Section 6.
 
(d) The Company shall have “Cause” to terminate Executive’s employment hereunder
upon:
 
(i) Executive’s willful breach of a material obligation or representation under
this Agreement, Executive’s willful breach of any fiduciary duty to the Company,
or any act of fraud or willful and material misrepresentation or concealment
upon, to or from the Company or the Board, in each case which causes, or should
reasonably be expected (as of the time of such occurrence) to cause, substantial
economic injury to or substantial injury to the business or reputation of the
Company;
 
(ii) Executive’s willful failure to adhere in any material respect to (A) the
Company’s Code of Conduct in effect from time to time and applicable to officers
and/or
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
employees generally, or (B) any written Company policy, if such policy is
material to the effective performance by Executive of the Executive’s duties
under this Agreement, in each case which causes, or should reasonably be
expected to cause, substantial economic injury to or substantial injury to the
business or reputation of the Company;
 
(iii) Executive’s misappropriation (or attempted misappropriation) of a material
amount of the Company’s funds or property;
 
(iv) Executive’s conviction of, the entering of a guilty plea or plea of nolo
contendere or no contest (or the equivalent), with respect to (i) either a
felony or a crime that materially adversely affects or could reasonably be
expected to materially adversely affect the Company or its business reputation;
or (ii) fraud, embezzlement, any felony offense involving dishonesty or
constituting a breach of trust or moral turpitude;
 
(v) Executive’s admission of liability of, or finding of liability by a court of
competent jurisdiction for, a knowing and deliberate violation of any
“Securities Laws”; provided that any termination of Executive by the Company for
Cause pursuant to this clause (v) based on finding of liability by the court
shall be treated instead for all purposes of this Agreement as a termination by
the Company without Cause, with effect as of the date of such termination, if
such finding is reversed on appeal in a decision from which an appeal may not be
taken. As used herein, the term “Securities Laws” means any federal or state
law, rule or regulation governing generally the issuance or exchange of
securities, including without limitation the Securities Act of 1933, as amended,
and the rules and regulations promulgated thereunder, the Securities Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder
(the “Exchange Act”);
 
(vi) Executive’s illegal possession or use of any controlled substance or
excessive use of alcohol, in each case at a work function, in connection with
Executive’s duties, or on Company premises; “excessive” meaning either repeated
unprofessional use or any single event of consumption giving rise to significant
intoxication or unprofessional behavior;
 
(vii) Executive’s willful or grossly negligent commission of any other act or
willful failure to act in connection with the Executive’s duties as an executive
of the Company which causes or should reasonably be expected (as of the time of
such occurrence) to cause substantial economic injury to or substantial injury
to the business reputation of the Company, including, without limitation, any
material violation of the Foreign Corrupt Practices Act, as described herein
below; or
 
(viii) Executive’s being enjoined by a court of competent jurisdiction from
performing his duties under this Agreement.
 
No termination of Executive’s employment shall be effective as a termination for
Cause for purposes of this Agreement or any other “Company Arrangement” (as
defined in Section 12(f)) unless the Executive shall first have been given
written notice by the Board of its intention to terminate his employment for
Cause, such notice (the “Cause Notice”) to state in detail the particular
circumstances that constitute the grounds on which the proposed termination for
Cause is based.  If, within 20 calendar days after such Cause Notice is given to
Executive, the Board
 
 
 
2

--------------------------------------------------------------------------------

 
 
gives written notice to Executive confirming that, in the judgment of at least a
majority of the members of the Board, Cause for terminating his employment on
the basis set forth in the original Cause Notice exists, his employment
hereunder shall thereupon be terminated for Cause, subject to de novo review, at
Executive’s election, through arbitration in accordance with Section 30.  If
Executive commits or is charged with committing any offense of the character or
type specified in subparagraphs 1(e)(iv), (v) or (vi) above, then the Company at
its option may suspend the Executive with or without pay.  If the Executive
subsequently is convicted of, pleads guilty or nolo contendere (or equivalent
plea) to, any such offense, the Executive shall immediately repay the after-tax
amount of any compensation paid in cash hereunder from the date of the
suspension.  Notwithstanding anything to the contrary in any stock option or
equity incentive plan or award agreement, all vesting and all lapsing of
restrictions on restricted shares shall be tolled during the period of
suspension and all unvested options and restricted shares for which the
restrictions have not lapsed shall terminate and not be exercisable by or issued
to Executive if during or after such suspension the Executive is convicted of,
pleads guilty or nolo contendere (or equivalent plea) to, any offense specified
in subparagraphs 1(e)(iv) or (v).
 
(f) “Change of Control” shall mean the occurrence of any of the following
events:
 
    (i) an acquisition of any voting securities of the Company by any “Person”
or “Group” (as those terms are used for purposes of Section 13(d) or 14(d) of
the Exchange Act), immediately after which such Person has “Beneficial
Ownership” (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of thirty-five percent (35%) or more of the combined voting power of the
Company’s then-outstanding voting securities; provided, however, that the
acquisition of voting securities in a “Non-Control Transaction” (as hereinafter
defined) shall not constitute a Change of Control; and provided further that an
acquisition of Beneficial Ownership of less than fifty percent (50%) of the
Company’s then-outstanding voting securities by any “Existing 10% Shareholder”
(as hereinafter defined) shall not be considered to be a Change of Control under
this clause (i);
 
    (ii) the individuals who, as of immediately prior to the Employment
Effective Date, are members of the Board (the “Incumbent Board”), cease for any
reason to constitute a majority of the Board; provided, however, that if the
election, or nomination for election by the Company’s common stockholders, of
any new director (excluding any director whose nomination or election to the
Board is the result of any actual or threatened proxy contest or settlement
thereof) was approved by a vote of at least a majority of the Incumbent Board,
such new director shall, for purposes of this Agreement, be considered as a
member of the Incumbent Board;
 
    (iii) the consummation of a merger, consolidation or reorganization with or
into the Company or in which securities of the Company are issued (a “Merger”),
unless such Merger is a Non-Control Transaction.  A “Non-Control Transaction”
shall mean a Merger where: (1) the stockholders of the Company immediately
before such Merger own directly or indirectly immediately following such Merger
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of the entity resulting from such Merger or its controlling
parent entity (the “Surviving Entity”), (2) the individuals who were members of
the Incumbent Board immediately prior to the execution of the agreement
providing for such Merger constitute
 
 
 
3

--------------------------------------------------------------------------------

 
 
at least a majority of the members of the board of directors (or similar
governing body) of the Surviving Entity, and (3) no Person other (X) than the
Company, its subsidiaries or any entity controlling, controlled by or under
common control with the Company (each such entity, an “affiliate”) or any of
their respective employee benefit plans (or any trust forming a part thereof)
that, immediately prior to such Merger, was maintained by the Company or any
subsidiary or affiliate of the Company, or (Y) any Person who, immediately prior
to such Merger, had Beneficial Ownership of thirty-five percent (35%) or more of
the then-outstanding voting securities of the Company, has Beneficial Ownership
of thirty-five percent (35%) or more of the combined voting power of the
outstanding voting securities or common stock of the Surviving Entity; provided
that this clause (Y) shall not trigger a Change of Control solely because, after
such Merger, any Existing 10% Shareholder or Beneficial Ownership of more than
thirty-five percent (35%) but less than fifty percent (50%) of the combined
voting power of the outstanding voting securities or common stock of the
Surviving Entity;
 
    (iv) the approval by the holders of shares of Common Stock of the Company of
 a complete liquidation or dissolution of the Company (other than where all or
substantially all of assets of the Company are transferred to or remain with
subsidiaries of the Company); or
 
    (v) the sale or other disposition of all or substantially all of the assets
of the Company and its direct and indirect subsidiaries on a consolidated basis,
directly or indirectly, to any Person (other than a transfer to an affiliate of
the Company) unless such sale or disposition constitutes a Non-Control
Transaction (with the disposition of assets being regarded as a Merger for this
purpose).
 
Notwithstanding the foregoing a Change of Control shall not occur solely based
on a filing of a Chapter 11 reorganization proceeding of the Company.
 
(g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the rules and regulations promulgated thereunder.
 
(h) “Committee” shall mean either the Compensation and Benefits Committee of the
Board, or a subcommittee of such Committee duly appointed by the Board or the
Committee or any successor to the functions thereof.
 
(i) “Company” shall have the meaning set forth in the preamble hereto.
 
(j) “Company Stock” shall mean the common stock of the Company and any stock
received in exchange therefor.
 
(k) “Corporate Office” shall mean the Company’s offices in or near the St.
Louis, Missouri and Denver, Colorado metropolitan areas or such other location
determined by the Board in its sole and absolute discretion, in consultation
with Executive, from time to time.
 
(l) “Date of Termination” shall mean (i) if Executive’s employment is terminated
by Executive’s death, the date of Executive’s death and (ii) if Executive’s
employment is terminated pursuant to Section 11(a)(ii)-(vi), the date of
termination of employment as provided thereunder.  After the Date of
Termination, unless otherwise agreed by the Parties, Executive shall, to the
extent necessary to avoid the imposition of penalty taxes
 
 
 
4

--------------------------------------------------------------------------------

 
 
 
under Section 409A of the Code, have no duties that are inconsistent with his
having had a “separation from service” as of the Date of Termination for
purposes of Section 409A of the Code.
 
(m) For purposes of this Agreement, Executive will be deemed to have a
“Disability” if, due to illness, injury or a physical or medically recognized
mental condition, (a) Executive is unable to perform Executive’s duties under
this Agreement with reasonable accommodation for 120 consecutive calendar days,
or 180 calendar days during any twelve-month period, as determined in accordance
with this Section 1(m), or (b) Executive is considered disabled for purposes of
receiving/qualifying for long-term disability benefits under any group long-term
disability insurance plan or policy offered by Company in which Executive
participates.  The Disability of Executive will be determined by a medical
doctor selected by written agreement of Company and Executive upon the request
of either Party by notice to the other, or (in the case of and with respect to
any applicable long-term disability insurance policy or plan) will be determined
according to the terms of the applicable long-term disability insurance
policy/plan.  If Company and Executive cannot agree on the selection of a
medical doctor, each of them will select a medical doctor and the two medical
doctors will select a third medical doctor who will determine whether Executive
has a Disability.  The determination of the medical doctor selected under this
Section 1(m) will be binding on both Parties.  Executive must submit to a
reasonable number of examinations by the medical doctor making the determination
of Disability under this Section 1(m), and to other specialists designated by
such medical doctor, and Executive hereby authorizes the disclosure and release
to Company of such determination and all supporting medical records.  If
Executive is not legally competent, Executive’s legal guardian or duly
authorized attorney-in-fact will act in Executive’s stead under this Section
1(m) for the purposes of submitting Executive to the examinations, and providing
the authorization of disclosure, required under this Section 1(m).
 
(n) “Executive” shall have the meaning set forth in the preamble hereto.
 
(o) “Existing 10% Shareholder” means any of AP Charter Holdings, L.P. and
certain affiliated funds, Oaktree Opportunities Investments, L.P., Encore LLC
and each of the funds managed by the manager (or any affiliate of such manager)
of any of the aforementioned funds.
 
(p) “Good Reason” shall mean any of the events described herein that occur
without Executive’s prior written consent: (i) any reduction in Executive’s
Annual Base Salary or Target Bonus, (ii) any failure to pay or provide
Executive’s compensation hereunder when due; (iii) any material breach by the
Company of a term hereof; (iv) a transfer or reassignment to another executive
of material responsibilities that have been assigned to Executive and generally
are part of the responsibilities and functions assigned to a Chief Executive
Officer of a public corporation; (v) any change in reporting structure such that
Executive no longer reports directly to the Board, (vi) any change in
Executive’s titles or positions or appointment of another individual to the same
or similar titles or positions, or (vii) any other diminution in the
authorities, duties or responsibilities as provided in Section 3 hereof (in each
case “(i)” through “(vii)” only if Executive objects in writing within 90
calendar days after first becoming aware of such events and unless Company
retracts and/or rectifies the claimed Good Reason within 30 calendar days
following Company’s receipt of timely written objection from Executive); (viii)
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
the Company’s non-renewal of this Agreement or failing to offer to enter into a
new agreement upon the expiration of the Term (excluding a termination of the
Term pursuant to Section 11) on substantially similar terms and conditions as
provided under this Agreement (excluding the grant of equity or equity-based
awards) for a term of at least one (1) year; provided that such terms and
conditions need not include a provision identical or similar to this clause
(viii); (ix) the failure of a successor to the business of the Company to assume
the Company’s obligations under this Agreement in the event of a Change of
Control during the Term; or (x) as provided in Section 34.  Notwithstanding the
foregoing, if Executive is enjoined by a court of competent jurisdiction from
performing his duties under this Agreement, the appointment of an acting Chief
Executive Officer for the duration of such injunction shall not constitute an
event described in the foregoing clauses (iii) through (vii).
 
(q) “Notice of Termination” shall have the meaning set forth in Section 11(b).
 
(r) “Performance Shares” shall mean any compensatory performance shares and
compensatory performance units of the Company; and any securities or rights
received in respect of the foregoing shares or units.
 
(s) “Person” shall have the meaning set forth in Sections 13(d) and 14(d)(2) of
the Exchange Act.
 
(t) “Plan” shall mean the Company’s 2009 Stock Incentive Plan as amended by the
Company from time to time, and any successor thereto.
 
(u) “Pro-Rata Bonus” shall mean a pro-rata portion of the Bonus granted to
Executive for the year in which the Date of Termination occurs equal to a
fraction, the numerator of which is the number of calendar days during such year
through (and including) the Date of Termination and the denominator of which is
365, with such pro-rata portion earned in an amount based on the degree to which
the applicable performance financial and operational goals are ultimately
achieved, as determined by the Committee on a basis applied uniformly to
Executive as to other senior executives of the Company.
 
(v) “Restricted Stock” shall mean any compensatory restricted stock or stock
units of the Company or any of its affiliates; any compensatory phantom shares
or analogous rights granted by or on behalf of the Company or any of its
affiliates (other than Performance Shares); and any securities or rights
received in respect of any of the foregoing securities or rights.
 
(w) “Stock Option” shall mean any compensatory option or warrant to acquire
securities of the Company or any of its affiliates; any compensatory stock
appreciation right, phantom stock option or analogous right granted by or on
behalf of the Company or any of its affiliates; and any securities or rights
received in respect of any of the foregoing securities or rights.
 
(x) “Term” shall have the meaning set forth in Section 2.
 
(y) “Voluntarily” when used to describe or in respect of Executive’s termination
of employment shall mean a termination of employment resulting from the
initiative
 
 
 
6

--------------------------------------------------------------------------------

 
 
of the Executive, excluding a termination of employment attributable to
Executive’s death or Disability.
 
2. Employment Term.  The Company hereby employs Executive, and Executive hereby
accepts employment, under the terms and conditions hereof, for the period
beginning on the Employment Effective Date hereof and terminating upon the
earlier of (i) the fourth anniversary of the CEO Effective Date and (ii) the
Date of Termination as defined in Section 1(l) (the period of such employment on
and following the CEO Effective Date, the “Term”).  Notwithstanding anything in
this Agreement to the contrary, if Executive’s employment with the Company as
President and Chief Executive Officer does not commence on the CEO Effective
Date, or on such other date as may be agreed by the Board in writing in its sole
discretion, this Agreement shall be null and void and be of no force or effect
from the date thereof, other than as to Section 34 and the other sections of
this Agreement referenced therein.
 
3. Position and Duties.
 
(a) During the Term, Executive shall serve as the President and Chief Executive
Officer of the Company; shall have the authorities, duties and responsibilities
customarily exercised by an individual serving in those positions at an entity
of the size and nature of the Company; shall be assigned no duties or
responsibilities that are materially inconsistent with, or that materially
impair his ability to discharge, the foregoing duties and responsibilities;
shall have such additional duties and responsibilities (including service with
affiliates of the Company) reasonably consistent with the foregoing, as may from
time to time reasonably be assigned to him by the Board; shall, in his capacity
as President and Chief Executive Officer of the Company, report solely and
directly to the Board; and shall serve as a member of the Board.
 
(b) During the Term, Executive shall devote substantially all of his business
time and efforts to the business and affairs of the Company.  However, nothing
in this Agreement shall preclude Executive from: (i) serving on the boards of a
reasonable number of business entities, trade associations and charitable
organizations, (ii) engaging in charitable activities and community affairs,
(iii) accepting and fulfilling a reasonable number of speaking engagements, and
(iv) managing his personal investments and affairs; provided that such
activities do not, either individually or in the aggregate, interfere with the
proper performance of his duties and responsibilities hereunder; create a
conflict of interest; or violate any provision of this Agreement; and provided
further that service on the board of any business entity must be approved in
advance by the Board.
 
(c) Executive’s position and duties following the Employment Effective Date and
prior to the commencement of the Term are described in Section 34.
 
4. Place of Performance.  During the Term, Executive’s primary office and
principal workplace shall be the Corporate Office, except for necessary travel
on the Company’s business.  The parties acknowledge and Executive agrees that
Executive is expected to commute to the Corporate Office from his principal or
secondary residence outside of the metropolitan area or areas in which the
Corporate Office is located.
 
 
 
7

--------------------------------------------------------------------------------

 
 
5. Annual Base Salary.  During the Term, Executive shall receive a base salary
at a rate not less than $2,000,000 per annum (the “Annual Base Salary”), less
standard deductions, paid in accordance with the Company’s general payroll
practices for executives in effect from time to time (but no less frequently
than monthly).  The Annual Base Salary shall compensate Executive for any
official position or directorship of a subsidiary or affiliate of the Company
that Executive holds as a part of Executive’s employment responsibilities under
this Agreement.  No less frequently than annually during the Term, the Committee
shall review the rate of Annual Base Salary payable to Executive, and may, in
its discretion, increase the rate of Annual Base Salary payable hereunder;
provided, however, that any increased rate shall thereafter be the rate of
“Annual Base Salary” hereunder.
 
6. Bonus.  Executive shall, to the extent earned based on the level of
attainment of the applicable performance criteria, be paid an annual cash
performance bonus (a “Bonus”) in respect of each calendar year that ends during
the Term.  The performance criteria for each such calendar year shall be
established by the Committee after consultation with Executive no later than 90
calendar days after the commencement of such calendar year.  Executive’s Bonus
for each such calendar year shall equal 175% of his Annual Base Salary in effect
at the time such performance criteria are established if target-level
performance for such year (as determined by the Committee) is attained (the
“Target Bonus”), with greater or lesser amounts (including zero) paid for
performance attainment above and below target-level performance attainment (such
greater and lesser amounts to be determined by a formula established by the
Committee for each year when it establishes the targets and performance criteria
for such year); provided, that for each of calendar years 2012 and 2016 (unless
the term is extended), Executive shall be eligible to receive a pro-rata portion
of the Bonus otherwise earned by Executive for each such year equal to such
Bonus multiplied by a fraction, the numerator of which is the number of calendar
days in such year that occurred during the Term and the denominator of which is
365.  The amount earned in respect of any Bonus shall be determined by the
Committee after the end of the calendar year for which such Bonus is granted and
shall be paid to Executive during the calendar year immediately following such
calendar year when annual bonuses are paid to other senior executives of the
Company generally.
 
7. Long-Term Incentive Compensation.  Executive shall be granted long-term
incentive compensation awards on the Employment Effective Date.  Such awards
shall consist of (i) a grant of Stock Options to purchase 646,800 shares of
Common Stock at a per-share exercise price equal to Fair Market Value (as
defined in the Plan) on the date of grant of such Stock Options, which Stock
Options shall have a ten (10)-year term (in the case of certain
performance-vesting Stock Options, a four (4)-year term) and shall be granted in
two tranches as follows: (A) 200,000 time-vesting Stock Options, which shall be
granted subject to the terms and conditions set forth in the award agreement
attached hereto as Exhibit B, and (B) 446,800 performance-vesting Stock Options,
which shall be granted subject to the terms and conditions set forth in the
award agreement attached hereto as Exhibit C; (ii) a grant of 305,000
time-vesting shares of Restricted Stock, which shall be subject to the terms and
conditions set forth in the award agreement attached hereto as Exhibit D; and
(iii) a grant of 306,700 performance vesting shares of Restricted Stock, which
shall be subject to the terms and conditions set forth in the award agreement
attached hereto as Exhibit E.
 
 
 
8

--------------------------------------------------------------------------------

 
 
8. Benefits.  Executive shall be entitled to receive such benefits and to
participate in such employee group benefit plans, including life, health and
disability insurance policies, and financial planning services, and other
perquisites and plans as are generally provided by the Company to its other
senior executives in accordance with the plans, practices and programs of the
Company, as amended and in effect from time to time.  In addition, Executive
shall have the right during the Term to use the Company’s jet aircraft for
commuting purposes and for up to fifty (50) hours of discretionary personal use
per calendar year (without carryover), provided in each case that such aircraft
has not already been scheduled for use for Company business.  The Company will
report taxable income to Executive in respect of personal use of such aircraft
as required by law.
 
9. Expenses.
 
(a) The Company shall promptly reimburse Executive for all reasonable and
necessary expenses incurred by Executive in connection with the performance of
Executive’s duties as an employee of the Company, including, during the Term,
for all reasonable and necessary travel expenses incurred by Executive in
connection with his commuting to and from (i) the Corporate Office and the New
York, New York metropolitan area or his secondary residence and (ii) the
respective Corporate Offices (including in each case the cost of an apartment
for Executive’s use, or hotel accommodations, near the Corporate Office, as
reasonably agreed by Executive and the Company), in each case in accordance with
the Company’s generally applicable policies and procedures in effect from time
to time. Such reimbursement is subject to the submission to the Company by
Executive of appropriate documentation and/or vouchers in accordance with the
customary procedures of the Company for expense reimbursement, as such
procedures may be revised by the Company from time to time hereafter.
 
(b) The Company will, not later than 30 calendar days after presentation of an
invoice for fees and charges together with customary supporting documentation,
reimburse Executive for his legal fees and other charges that he incurs in
connection with the drafting, negotiation and implementation of this Agreement
and the Executive’s cessation of employment from his immediately prior employer,
in an amount not to exceed $50,000.
 
(c) If Executive’s ability to perform services for the Company pursuant to this
Agreement is challenged, the Company will, not later than 30 calendar days after
presentation of invoices for fees and charges together with customary supporting
documentation, reimburse Executive for his reasonable legal fees in defending
such challenge, subject to the Company’s right to participate in Executive’s
choice of counsel and, at the Company’s election, assume the defense of such
action on behalf of Executive.
 
10. Vacations.  Executive shall be entitled to paid vacation in accordance with
the Company’s vacation policy as in effect from time to time provided that, in
no event shall Executive be entitled to less than four (4) weeks of paid
vacation per calendar year.  Executive shall also be entitled to paid holidays
and personal days in accordance with the Company’s practice with respect to same
as in effect from time to time.
 
 
 
9

--------------------------------------------------------------------------------

 
 
11. Termination.
 
(a) Executive’s employment hereunder may be terminated by the Company, on the
one hand, or Executive, on the other hand, as applicable, without any breach of
this Agreement, under the following circumstances:
 
(i) Death.  Executive’s employment hereunder shall automatically terminate upon
Executive’s death.
 
(ii) Disability.  If Executive has incurred a Disability, the Company may give
Executive written notice of its intention to terminate Executive’s
employment.  In such event, Executive’s employment with the Company shall
terminate effective on the 14th calendar day after delivery of such notice to
Executive, provided that within the 14 calendar days after such delivery,
Executive shall not have returned to full-time performance of Executive’s
duties.  Executive may provide notice to the Company of Executive’s resignation
on account of a Disability at any time.
 
(iii) Cause.  The Company may terminate Executive’s employment hereunder for
Cause effectively immediately upon delivery of notice to Executive, after
complying with any procedural requirements set forth in Section 1(e) above;
provided, however, that any such termination prior to August 13, 2012 which is
based on the circumstances described in Section 1(d)(viii) shall be treated as a
termination without Cause for purposes of Section 12(b), from effect as of the
Date of Termination, if the injunction by a court referred to in Section
1(d)(viii) is finally reversed on appeal.
 
(iv) Good Reason.  Executive may terminate Executive’s employment herein with
Good Reason upon (A) satisfaction of any advance notice and other procedural
requirements set forth in Section 1(o) for any termination following an event
described in any of Sections 1(o)(i) through (vii), or (B) at least 30 calendar
days’ advance written notice by the Executive for any termination following an
event described in any of Sections 1(o)(viii) and (ix).
 
(v) Without Cause.  The Company may terminate Executive’s employment hereunder
without Cause upon at least 30 calendar days’ advance written notice to the
Executive.
 
(vi) Resignation Without Good Reason.  Executive may resign Executive’s
employment without Good Reason upon at least 14 calendar days’ advance written
notice to the Company.
 
(b) Notice of Termination.  Any termination of Executive’s employment by the
Company or by Executive under this Section 11 (other than pursuant to Section
11(a)(i)) shall be communicated by a written notice (the “Notice of
Termination”) to the other Party hereto, indicating the specific termination
provision in this Agreement relied upon, setting forth in reasonable detail any
facts and circumstances claimed to provide a basis for termination of
Executive’s employment under the provision so indicated, and specifying a Date
of Termination which notice shall be delivered within the applicable time
periods set forth in subsections 11(a)(ii)-(vi) above (the “Notice Period”);
provided that the Company may earlier terminate Executive’s employment during
such Notice Period and pay to Executive all Annual Base
 
 
 
10

--------------------------------------------------------------------------------

 
 
 
Salary, benefits and other rights due to Executive under this Agreement during
such Notice Period (as if Executive continued employment) instead of employing
Executive during such Notice Period.
 
(c) Resignation from Representational Capacities.  Executive hereby acknowledges
and agrees that upon Executive’s termination of employment with the Company for
whatever reason, Executive shall be deemed to have, and shall have in fact,
effectively resigned from all executive, director, offices, or other positions
with the Company or its affiliates at the time of such termination of
employment, and shall return all property owned by the Company and in
Executive’s possession, including all hardware, files and documents, at that
time.  Nothing in this Agreement or elsewhere shall prevent Executive from
retaining and utilizing copies of benefits plans and programs in which he
retains an interest or other documents relating to his personal entitlements and
obligations, his desk calendars, his rolodex, and the like, or such other
records and documents as may reasonably be approved by the Company.
 
(d) Termination in Connection with Change of Control.  If Executive’s employment
is terminated by the Company without Cause either upon or within 30 calendar
days before or 12 months after a Change of Control, or prior to a Change of
Control at the request of a prospective purchaser whose proposed purchase would
constitute a Change of Control upon its completion, such termination shall be
deemed to have occurred immediately before such Change of Control for purposes
of Section 12(b) of this Agreement and the Plan.
 
12. Termination Pay.
 
(a) Effective upon the termination of Executive’s employment, the Company will
be obligated to pay Executive (or, in the event of Executive’s death, the
Executive’s designated beneficiary as defined below) only such compensation as
is provided in this Section 12, except to the extent otherwise provided for in
any Company stock incentive, stock option or cash award plan (including, among
others, the Plan and the award agreements applicable to the Stock Options,
shares of Restricted Stock and Performance Shares granted pursuant to Section
7).  For purposes of this Section 12, Executive’s designated beneficiary will be
such individual beneficiary or trust, located at such address, as Executive may
designate by notice to Company from time to time or, if Executive fails to give
notice to Company of such a beneficiary, Executive’s estate.  Notwithstanding
the preceding sentence, Company will have no duty, in any circumstances, to
attempt to open an estate on behalf of Executive, to determine whether any
beneficiary designated by Executive is alive or to ascertain the address of any
such beneficiary, to determine the existence of any trust, to determine whether
any person purporting to act as Executive’s personal representative (or the
trustee of a trust established by Executive) is duly authorized to act in that
capacity, or to locate or attempt to locate any beneficiary, personal
representative, or trustee.
 
(b) Termination by Executive with Good Reason or by Company without Cause.  If
prior to expiration of the Term, Executive terminates his employment with Good
Reason, or if the Company terminates Executive’s employment other than for Cause
and other than for death or Disability, Executive will be entitled to receive:
(i) all Annual Base Salary earned and duly payable for periods ending on or
prior to the Date of Termination but unpaid as of the Date of
 
 
 
11

--------------------------------------------------------------------------------

 
 
 
Termination and all accrued but unused vacation days at his per-business-day
rate of Annual Base Salary in effect as of the Date of Termination, which
amounts shall be paid in cash in a lump sum no later than ten (10) business days
following the Date of Termination; (ii) all reasonable expenses incurred by
Executive through the Date of Termination which are reimbursable in accordance
with Section 9 of this Agreement, which amount shall be paid in cash within 30
calendar days after the submission by Executive of receipts; and (iii) all
Bonuses earned and duly payable for periods ending on or prior to the Date of
Termination but unpaid as of the Date of Termination, which amounts shall be
paid in cash in a lump sum no later than 60 calendar days following the Date of
Termination (such amounts in clauses (i), (ii) and (iii) together, the “Accrued
Obligations”).  If Executive signs and delivers to the Company and does not
(within the applicable revocation period) revoke the Release (as defined in
Section 12(g)) within 60 calendar days following the Date of Termination,
Executive shall also be entitled to receive the following payments and benefits
in consideration for Executive abiding by the obligations set forth in Sections
14, 15 and 16 of this Agreement:
 
(A)  
an amount equal to 2.5 times the sum of Executive’s (x) Annual Base Salary and
(y) Target Bonus granted for the calendar year in which the Date of Termination
occurs, which amount shall (subject to Section 33(a)) be paid in substantially
equal installments in accordance with the Company’s normal payroll practices in
effect from time to time commencing with the first payroll date more than 60
calendar days following the Date of Termination and ending twenty-four (24)
months and sixty (60) days following  the Date of Termination; provided that, if
a Change of Control occurs during the twenty-four (24)-month period after the
Date of Termination (or is deemed pursuant to Section 11(d) hereof to have
occurred immediately after such Date of Termination) and such Change of Control
qualifies either as a “change in the ownership or effective control” of the
Company or a “change in the ownership of a substantial portion of the assets” of
the Company within the meaning of Section 409A of the Code, any amounts
remaining payable to Executive hereunder shall be paid in a single lump sum
immediately upon such Change of Control;

 
(B)  
a Pro-Rata Bonus payable at the time bonuses granted for the year in which the
Date of Termination occurs are paid to other senior executives of the Company;

 
(C)  
a lump-sum payment (in an amount net of any taxes deducted and other required
withholdings) equal to thirty (30) times the monthly cost (as of the Date of
Termination) for Executive to receive continued coverage under COBRA for health,
dental and vision benefits then being provided for Executive at the Company’s
cost on the Date of Termination.  This amount will be paid on the first payroll
date immediately following the 30-calendar-day

 
 
 
12

--------------------------------------------------------------------------------

 
 
 
  
anniversary of the Date of Termination and will not take into account increases
in coverage costs after the Date of Termination; and

 
(D)  
treatment of the long-term incentive awards described in Section 7 as set forth
in the applicable award agreements.

 
(c) The Executive shall not be required to mitigate the amount of any payments
provided in Section 12 by seeking other employment or otherwise, nor shall the
amount of any payment provided for in this Section 12 be reduced by any
compensation earned by Executive as a result of employment by another company or
business, or by profits earned by Employee from any other source at any time
before or after the Date of Termination.
 
(d) Termination by Executive without Good Reason or by Company for Cause.  If,
prior to the expiration of the Term, Executive Voluntarily terminates
Executive’s employment without Good Reason or if the Company terminates
Executive’s employment for Cause, Executive will be entitled to receive the
Accrued Obligations at the times set forth in Sections 12(b)(i), (ii) and (iii),
respectively, and Executive shall be entitled to no other compensation, bonus,
payments or benefits except as expressly provided in this paragraph or paragraph
(f) below.
 
(e) Termination upon Disability or Death.  If Executive’s employment shall
terminate by reason of Executive’s Disability (pursuant to Section 11(a)(ii)) or
death (pursuant to Section 11(a)(i)), the Company shall pay to Executive the
Accrued Obligations at the times set forth in Sections 12(b)(i), (ii) and (iii),
respectively, and a Pro-Rata Bonus payable at the time bonuses granted for the
year in which the Date of Termination occurs are paid to other senior executives
of the Company.  In the case of Disability, if there is a period of time during
which Executive is not being paid Annual Base Salary and not receiving long-term
disability insurance payments, the Company shall (subject to Section 33(a)) make
interim payments to Executive equal to such unpaid disability insurance payments
until the commencement of disability insurance payments.
 
(f) Benefits On Any Termination.  On any termination of Executive’s employment
hereunder, he shall be entitled to other or additional benefits in accordance
with the then-applicable terms of applicable plans, programs, corporate
governance documents, agreements and arrangements of the Company and its
affiliates (excluding any such plans, programs, corporate governance documents,
agreements and arrangements of the Company and its affiliates providing for
severance payments and/or benefits) (collectively, “Company Arrangements”).
 
(g) Conditions To Payments.  Any and all amounts payable and benefits or
additional rights provided pursuant to Sections 12(b)(A) - (D)  shall be paid
only if Executive signs and delivers to the Company and does not (within the
applicable revocation period) revoke a general release of claims in favor of the
Company, its affiliates, and their respective successors, assigns, officers,
directors and representatives in substantially the form attached hereto as
Exhibit A hereto (the “Release”) within no later than 60 calendar days following
the Date of Termination.  If Executive does not timely sign and deliver such
Release to the Company, or if
 
 
 
13

--------------------------------------------------------------------------------

 
 
 
Executive timely revokes such Release, Executive hereby acknowledges and agrees
that he shall forfeit any and all right to any and all amounts payable and
benefits or additional rights provided pursuant to Sections 12(b)(A) – (D) .
 
(h) Survival.  Except as otherwise set forth in this Agreement, the respective
rights and obligations of the Parties under this Agreement shall survive any
termination of Executive’s employment.
 
13. Excess Parachute Payment.
 
(a) Anything in this Agreement or the Plan to the contrary notwithstanding, to
the extent that any payment, distribution or acceleration of vesting to or for
the benefit of Executive by the Company (within the meaning of Section 280G of
the Code and the regulations thereunder), whether paid or payable or distributed
or distributable pursuant to the terms of this Agreement or otherwise (the
“Total Payments”), is or will be subject to the excise tax imposed under Section
4999 of the Code (the “Excise Tax”), then the Total Payments shall be reduced
(but not below zero) to the Safe Harbor Amount (as defined below) if and to the
extent that a reduction in the Total Payments would result in Executive
retaining a larger amount, on an after-tax basis (taking into account federal,
state and local income and employment taxes and the Excise Tax), than if
Executive received the entire amount of such Total Payments in accordance with
their existing terms (taking into account federal, state, and local income and
employment taxes and the Excise Tax).  For purposes of this Agreement, the term
“Safe Harbor Amount” means the largest portion of the Total Payments that would
result in no portion of the Total Payments being subject to the Excise Tax.  To
effectuate the foregoing, the Company shall reduce or eliminate the Total
Payments by first reducing or eliminating the portion of the Total Payments
which are payable in cash and then by reducing or eliminating non-cash payments.
 
(b) The determination of whether the Total Payments shall be reduced as provided
in Section 13(a) and the amount of such reduction shall be made at the Company’s
expense by an accounting firm selected by Company from among the ten largest
accounting firms in the United States or by qualified independent tax counsel
(the “Determining Party”).  Such Determining Party shall provide its
determination (the “Determination”), together with detailed supporting
calculations and documentation to the Company and Executive, within ten (10)
business days of the termination of Executive’s employment or at such other time
mutually agreed by the Company and Executive.  If the Determining Party
determines that no Excise Tax is payable by Executive with respect to the Total
Payments, it shall furnish Executive with an opinion reasonably acceptable to
Executive that no Excise Tax will be imposed with respect to any such payments
and, absent manifest error, such Determination shall be binding, final and
conclusive upon the Company and Executive.  If the Determining Party determines
that an Excise Tax would be payable, the Company shall have the right to accept
the Determination as to the extent of the reduction, if any, pursuant to Section
13(a), or to have such Determination reviewed by another accounting firm
selected by the Company, at the Company’s expense.  If the two accounting firms
do not agree, a third accounting firm shall be jointly chosen by the Executive
and the Company, in which case the determination of such third accounting firm
shall be binding, final and conclusive upon the Company and Executive.
 
 
 
14

--------------------------------------------------------------------------------

 
 
(c) If, notwithstanding any reduction described in this Section 13, the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of any of the Total Payments or otherwise, then
Executive shall be obligated to pay back to the Company, within 30 calendar days
after a final IRS determination or in the event that Executive challenges the
final IRS determination, a final judicial determination, a portion of the Total
Payments equal to the “Repayment Amount.” The Repayment Amount with respect to
the payment of benefits shall be the smallest such amount, if any, as shall be
required to be paid to the Company so that Executive’s net after-tax proceeds
with respect to the Total Payments (after taking into account the payment of the
Excise Tax and all other applicable taxes imposed on the Payment) shall be
maximized.  The Repayment Amount shall be zero if a Repayment Amount of more
than zero would not result in Executive’s net after-tax proceeds with respect to
the Total Payments being maximized.  If the Excise Tax is not eliminated
pursuant to this paragraph, the Executive shall pay the Excise Tax.
 
(d) Notwithstanding any other provision of this Section 13, if (i) there is a
reduction in the Total Payments as described in this Section 13, (ii) the IRS
later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive
those payments or benefits which were reduced pursuant to this Section 13 as
soon as administratively possible after Executive pays the Excise Tax (but not
later than March 15 following the calendar year of the IRS determination) so
that Executive’s net after-tax proceeds with respect to the Total Payments are
maximized.
 
14. Competition/Confidentiality.
 
(a) Acknowledgments by Executive.  Executive acknowledges that: (a) on and
following the Employment Effective Date and through the Term and as a part of
Executive’s employment, Executive has been and will be afforded access to
Confidential Information (as defined below); (b) public disclosure of such
Confidential Information could have an adverse effect on the Company and its
business; (c) because Executive possesses substantial technical expertise and
skill with respect to the Company’s business, Company desires to obtain
exclusive ownership of each invention by Executive while Executive is employed
by the Company, and Company will be at a substantial competitive disadvantage if
it fails to acquire exclusive ownership of each such invention by Executive; and
(d) the provisions of this Section 14 are reasonable and necessary to prevent
the improper use or disclosure of Confidential Information and to provide
Company with exclusive ownership of all inventions and works made or created by
Executive.
 
(b) Confidential Information.  (i) The Executive acknowledges that on and
following the Employment Effective Date and through the Term Executive will have
access to and may obtain, develop, or learn of Confidential Information (as
defined below) under and pursuant to a relationship of trust and
confidence.  The Executive shall hold such Confidential Information in strictest
confidence and never at any time, during or after Executive’s employment
terminates, directly or indirectly use for Executive’s own benefit or otherwise
(except in connection with the performance of any duties as an employee
hereunder) any
 
 
 
15

--------------------------------------------------------------------------------

 
 
 
Confidential Information, or divulge, reveal, disclose or communicate any
Confidential Information to any unauthorized person or entity in any manner
whatsoever.
 
(iv)  
As used in this Agreement, the term “Confidential Information” shall include,
but not be limited to, any of the following information relating to Company
learned by the Executive on and following the Employment Effective Date and
through the Term or as a result of Executive’s employment with Company:

 
(A)  
information regarding the Company’s business proposals, manner of the Company’s
operations, and methods of selling or pricing any products or services;

 
(B)  
the identity of persons or entities actually conducting or considering
conducting business with the Company, and any information in any form relating
to such persons or entities and their relationship or dealings with the Company
or its affiliates;

 
(C)  
any trade secret or confidential information of or concerning any business
operation or business relationship;

 
(D)  
computer databases, software programs and information relating to the nature of
the hardware or software and how said hardware or software is used in
combination or alone;

 
(E)  
information concerning Company personnel, confidential financial information,
customer or customer prospect information, information concerning subscribers,
subscriber and customer lists and data, methods and formulas for estimating
costs and setting prices, engineering design standards, testing procedures,
research results (such as marketing surveys, programming trials or product
trials), cost data (such as billing, equipment and programming cost projection
models), compensation information and models, business or marketing plans or
strategies, deal or business terms, budgets, vendor names, programming
operations, product names, information on proposed acquisitions or dispositions,
actual performance compared to budgeted performance, long-range plans, internal
financial information (including but not limited to financial and operating
results for certain offices, divisions, departments, and key market areas that
are not disclosed to the public in such form), results of internal analyses,
computer programs and programming information, techniques and designs, and trade
secrets;

 
(F)  
information concerning the Company’s employees, officers, directors and
shareholders; and

 
 
 
16

--------------------------------------------------------------------------------

 
 
(G)  
any other trade secret or information of a confidential or proprietary nature.

 
(v)  
Executive shall not make or use any notes or memoranda relating to any
Confidential Information except for uses reasonably expected by Executive to be
for the benefit of the Company, and will, at Company’s request, return each
original and every copy of any and all notes, memoranda, correspondence,
diagrams or other records, in written or other form, that Executive may at any
time have within his possession or control that contain any Confidential
Information.

 
(vi)  
Notwithstanding the foregoing, Confidential Information shall not include
information which has come within the public domain through no fault of or
action by Executive or which has become rightfully available to Executive on a
non-confidential basis from any third party, the disclosure of which to
Executive does not violate any contractual or legal obligations that such third
party has to the Company or its affiliates with respect to such Confidential
Information.  None of the foregoing obligations and restrictions applies to any
part of the Confidential Information that Executive demonstrates was or became
generally available to the public other than as a result of a disclosure by
Executive or by any other person bound by a confidentiality obligation to the
Company in respect of such Confidential Information.

 
(vii)  
Executive will not remove from the Company’s premises (except to the extent such
removal is for purposes of the performance of Executive’s duties at home or
while traveling, or except as otherwise specifically authorized by Company) any
Company document, record, notebook, plan, model, component, device, or computer
software or code, whether embodied in a disk or in any other form (collectively,
the “Proprietary Items”).  Executive recognizes that, as between Company and
Executive, all of the Proprietary Items, whether or not developed by Executive,
are the exclusive property of the Company.  Upon termination of Executive’s
employment by either Party, or upon the request of Company on and following the
Employment Effective Date and through the Term, Executive will return to Company
all of the Proprietary Items in Executive’s possession or subject to Executive’s
control, including all equipment (e.g., laptop computers, cell phone, portable
e-mail devices, etc.), documents, files and data, and Executive shall not retain
any copies, abstracts, sketches, or other physical embodiment of any such
Proprietary Items.

 
15. Proprietary Developments.
 
(a) Any and all inventions, products, discoveries, improvements, processes,
methods, computer software programs, models, techniques, or formulae
(collectively, hereinafter referred to as “Developments”), made, conceived,
developed, or created by Executive (alone or
 
 
 
17

--------------------------------------------------------------------------------

 
 
 
in conjunction with others, during regular work hours or otherwise) during
Executive’s employment which may be directly or indirectly useful in, or relate
to, the business conducted or to be conducted by the Company will be promptly
disclosed by Executive to Company and shall be Company’s exclusive
property.  The term “Developments” shall not be deemed to include inventions,
products, discoveries, improvements, processes, methods, computer software
programs, models, techniques, or formulae which were in the possession of
Executive prior to the Employment Effective Date.  Executive hereby transfers
and assigns to Company all proprietary rights which Executive may have or
acquire in any Developments and Executive waives any other special right which
the Executive may have or accrue therein.  Executive will execute any documents
and to take any actions that may be required, in the reasonable determination of
Company’s counsel, to effect and confirm such assignment, transfer and waiver,
to direct the issuance of patents, trademarks, or copyrights to Company with
respect to such Developments as are to be Company’s exclusive property or to
vest in Company title to such Developments; provided, however, that the expense
of securing any patent, trademark or copyright shall be borne by Company.  The
Parties agree that Developments shall constitute Confidential Information.
 
(b) “Work Made for Hire.” Any work performed by Executive during Executive’s
employment with Company shall be considered a “Work Made for Hire” as defined in
the U.S. Copyright laws, and shall be owned by and for the express benefit of
Company.  In the event it should be established that such work does not qualify
as a Work Made for Hire, Executive agrees to and does hereby assign to Company
all of Executive’s right, title, and interest in such work product including,
but not limited to, all copyrights and other proprietary rights.
 
16. Non-Competition and Non-Interference.
 
(a) Acknowledgments by Executive.  Executive acknowledges and agrees that: (a)
the services to be performed by Executive under this Agreement are of a special,
unique, unusual, extraordinary, and intellectual character; (b) the Company
competes with other businesses that are or could be located in any part of the
United States; (c) the provisions of this Section 16 are reasonable and
necessary to protect the Company’s business and lawful protectable interests,
and do not impair Executive’s ability to earn a living; and (d) the Company has
agreed to provide the severance and other benefits set forth in Section
12(b)(A)-(D) in consideration for Executive’s abiding by the obligations under
Section 16 and but for Executive’s agreement to comply with such obligations,
the Company would not have agreed to provide to such severance and other
benefits.
 
(b) Covenants of Executive.  For purposes of this Section 16, the term
“Restricted Period” shall mean the period commencing on the CEO Effective Date
and terminating on the second anniversary (or, in the case of Section 16(b)(i),
the first anniversary) of the Date of Termination.  In consideration of the
acknowledgments by Executive, and in consideration of the compensation and
benefits to be paid or provided to Executive by Company, Executive covenants and
agrees that during the Restricted Period, the Executive will not, directly or
indirectly, for Executive’s own benefit or for the benefit of any other person
or entity other than the Company:
 
 
 
18

--------------------------------------------------------------------------------

 
 
(i)  
in the United States or any other country or territory where the Company then
conducts its business: engage in, operate, finance, control or be employed by a
“Competitive Business” (defined below); serve as an officer or director of a
Competitive Business (regardless of where Executive then lives or conducts such
activities); perform any work as an employee, consultant (other than as a member
of a professional consultancy, law firm, accounting firm or similar professional
enterprise that has been retained by the Competitive Business and where
Executive has no direct role in such professional consultancy and maintains the
confidentiality of all information acquired by Executive during his or her
employment with the Company), contractor, or in any other capacity with, a
Competitive Business; directly or indirectly invest or own any interest in a
Competitive Business (regardless of where Executive then lives or conducts such
activities); or directly or indirectly provide any services or advice to a any
business, person or entity who or which is engaged in a Competitive Business
(other than as a member of a professional consultancy, law firm, accounting firm
or similar professional enterprise that has been retained by the Competitive
Business and where Executive has no direct role in such professional consultancy
and maintains the confidentiality of all information acquired by Executive
during his or her employment with the Company).  A “Competitive Business” is any
business, person or entity who or which, anywhere within that part of the United
States, or that part of any other country or territory, where the Company
conducts business (A) owns or operates a cable television system; (B) provides
direct television or any satellite-based, telephone system-based, internet based
or wireless system for delivering television, music or other entertainment
programming (other than as an ancillary service, such as cellular telephone
providers); (C) provides telephony services using any wired connection or fixed
(as opposed to mobile) wireless application; (D) provides data or internet
access services; (E) offers, provides, markets or sells any service or product
of a type that is offered or marketed by or directly competitive with a service
or product offered or marketed by the Company at the time Executive’s employment
terminates and, in the case of this clause (E), which produced greater than 10%
of the Company’s revenues in the calendar year immediately prior to the year in
which employment terminated; or (E) who or which in any case is preparing or
planning to do any of the activities described in the preceding clauses (A)
through (E).  The provisions of this Section 16 shall not be construed or
applied (i) so as to prohibit Executive from owning not more than five percent
(5%) of any class of securities that is publicly traded on any national or
regional securities exchange, as long as Executive’s investment is passive and
Executive does not lend or provide any services or advice to such business or
otherwise violate the terms of this Agreement in connection with such
investment; or (ii) so as to prohibit Executive from working as an employee in
the cable television business for a company/business that owns or operates cable
television

 
 
 
19

--------------------------------------------------------------------------------

 
 
  
 franchises (by way of current example only, Time Warner Cable, Cablevision, Cox
or Comcast), provided that the company/business is not providing cable services
in any political subdivision/ geographic area where the Company has a franchise
or provides cable services (other than nominal overlaps of service areas) and
the company/business is otherwise not engaged in a Competitive Business, and
provided Executive does not otherwise violate the terms of this Agreement in
connection with that work; and provided further that nothing in this Section
16(b)(i) shall abrogate or affect any provision regarding the effect of
Executive’s working for a company/business that owns or operates cable
television franchises (including Time Warner Cable, Cablevision, Cox and
Comcast) in any stock option or other equity award agreement between Executive
and the Company;

 
(ii)  
contact, solicit or provide any service in connection with any Competitive
Business to any person or entity that was a customer franchisee, or prospective
customer of the Company at any time during Executive’s employment (a prospective
customer being one to whom the Company had made a business proposal within
twelve (12) months prior to the time Executive’s employment terminated); or
directly solicit or encourage any customer, franchisee or subscriber of the
Company to purchase any service or product of a type offered by or competitive
with any product or service provided by the Company, or to reduce the amount or
level of business purchased by such customer, franchisee or subscriber from the
Company; or take away or procure for the benefit of any Competitive Business,
any business of a type provided by or competitive with a product or service
offered by the Company; or

 
(iii)  
solicit or recruit for employment, or hire or attempt to hire, any person or
persons who are employed by Company or any of its subsidiaries or affiliates, or
who were so employed at any time within a period of six (6) months immediately
prior to the Date of Termination, or otherwise interfere with the relationship
between any such person and the Company; nor will the Executive assist anyone
else in recruiting any such employee to work for another company or business or
discuss with any such person his or her leaving the employ of the Company or
engaging in a business activity in competition with the Company.  This provision
shall not apply to secretarial, clerical, custodial or maintenance employees.

 
If Executive violates any covenant contained in this Section 16, then the term
of the covenants in this Section shall be extended by the period of time
Executive was in violation of the same.
 
(d) Provisions Pertaining to the Covenants.  Executive recognizes that the
existing business of the Company extends to various locations and areas
throughout the United States and may extend hereafter to other countries and
territories and agrees that the scope of Section 16 shall extend to any part of
the United States, and any other country or territory, where the Company
operates or conducts business, or has concrete plans to do so at the time
 
 
 
20

--------------------------------------------------------------------------------

 
 
 
Executive’s employment terminates.  It is agreed that the Executive’s services
hereunder are special, unique, unusual and extraordinary giving them peculiar
value, the loss of which cannot be reasonably or adequately compensated for by
damages, and in the event of the Executive’s breach of this Section, Company
shall be entitled to equitable relief by way of injunction or otherwise in
addition to the cessation of payments and benefits hereunder.  If any provision
of Sections 14, 15 or 16 of this Agreement is deemed to be unenforceable by a
court (whether because of the subject matter of the provision, the duration of a
restriction, the geographic or other scope of a restriction or otherwise), that
provision shall not be rendered void but the Parties instead agree that the
court shall amend and alter such provision to such lesser degree, time, scope,
extent and/or territory as will grant Company the maximum restriction on
Executive’s activities permitted by applicable law in such
circumstances.  Company’s failure to exercise its rights to enforce the
provisions of this Agreement shall not be affected by the existence or non
existence of any other similar agreement for anyone else employed by Company or
by Company’s failure to exercise any of its rights under any such agreement.
 
(e) Notices.  In order to preserve Company’s rights under this Agreement,
Company is authorized to advise any potential or future employer, any third
party with whom Executive may become employed or enter into any business or
contractual relationship with, and any third party whom Executive may contact
for any such purpose, of the existence of this Agreement and its terms, and
Company shall not be liable for doing so.
 
(f) Injunctive Relief and Additional Remedy.  Executive acknowledges that the
injury that would be suffered by Company as a result of a breach of the
provisions of this Agreement (including any provision of Sections 14, 15 and 16)
would be irreparable and that an award of monetary damages to Company for such a
breach would be an inadequate remedy.  Consequently, Company will have the
right, in addition to any other rights it may have, to obtain injunctive relief
to restrain any breach or threatened breach or otherwise to specifically enforce
any provision of this Agreement, and Company will not be obligated to post bond
or other security in seeking such relief.  Without limiting Company’s rights
under this Section or any other remedies of Company, in the event of a
determination by a court of competent jurisdiction, as to which no further
appeal can be taken, that Executive has willfully  materially breached any of
the provisions of Sections 14, 15 or 16, (i) the Company will have the right to
cease making any payments otherwise due to Executive under this Agreement and
(ii) Executive will repay to the Company all amounts paid to him under this
Agreement on and following the date on which the court determines that such
breach first occurred, including but not limited to the return of any stock and
options (and stock purchased through the exercise of options) which first became
vested following such date, and the proceeds of the sale of any such stock.
 
(g) Covenants of Sections 14, 15 and 16 are Essential and Independent
Covenants.  The covenants by Executive in Sections 14, 15 and 16 are essential
elements of this Agreement, and without Executive’s agreement to comply with
such covenants, Company would not have entered into this Agreement or employed
Executive.  Company and Executive have independently consulted their respective
counsel and have been advised in all respects concerning the reasonableness and
propriety of such covenants, with specific regard to the nature of the business
conducted by Company.  Executive’s covenants in Section 14, 15 and 16 are
independent covenants and the existence of any claim by Executive against
Company, under this Agreement or otherwise, will not excuse Executive’s breach
of any covenant in Sections 14, 15  
 
 
 
21

--------------------------------------------------------------------------------

 
 
 
or 16.  If Executive’s employment hereunder is terminated, this Agreement will
continue in full force and effect as is necessary or appropriate to enforce the
covenants and agreements of Executive in Sections 14, 15 and 16.  The Company’s
right to enforce the covenants in Sections 14, 15 and 16 shall not be adversely
affected or limited by the Company’s failure to have an agreement with another
employee with provisions at least as restrictive as those contained in Sections
14, 15 or 16, or by the Company’s failure or inability to enforce (or agreement
not to enforce) in full the provisions of any other or similar agreement
containing one or more restrictions of the type specified in Sections 14, 15 and
16 of this Agreement.
 
17. Representations And Further Agreements.
 
(a) Executive represents, warrants and covenants to Company that:
 
(i) On or prior to the date hereof, Executive has furnished to Company true and
complete copies of all judgments, orders, written employment contracts,
agreements not to compete, and other agreements or arrangements restricting
Executive’s employment or business pursuits, that have current application to
Executive;
 
(ii) Executive is knowledgeable and sophisticated as to business matters,
including the subject matter of this Agreement, and that prior to assenting to
the terms of this Agreement, or giving the representations and warranties
herein, Executive has been given a reasonable time to review it and has
consulted with counsel of Executive’s choice; and
 
(iii) Executive has not provided, nor been requested by Company to provide, to
Company, any confidential or non public document or information of a former
employer that constitutes or contains any protected trade secret, and will not
use any protected trade secrets in connection with the Executive’s employment.
 
(b) During Executive’s employment with the Company subsequent to the cessation
thereof, the Executive will reasonably cooperate with Company, and furnish any
and all complete and truthful information, testimony or affidavits in connection
with any matter that arose during the Executive’s employment, that in any way
relates to the business or operations of the Company or any of its parent or
subsidiary corporations or affiliates, or of which the Executive may have any
knowledge or involvement; and will consult with and provide information to
Company and its representatives concerning such matters.  Executive shall
reasonably cooperate with Company in the protection and enforcement of any
intellectual property rights that relate to services performed by Executive for
Company, whether under the terms of this Agreement or prior to the execution of
this Agreement.  This shall include without limitation executing, acknowledging,
and delivering to Company all documents or papers that may be necessary to
enable Company to publish or protect such intellectual property
rights.  Subsequent to the cessation of Executive’s employment with the Company,
the Parties will make their best efforts to have such cooperation performed at
reasonable times and places and in a manner as not to unreasonably interfere
with any other employment in which Executive may then be engaged.  Nothing in
this Agreement shall be construed or interpreted as requiring the Executive to
provide any testimony, sworn statement or declaration that is not complete and
truthful.  If Company requires the Executive to travel outside the metropolitan
area in the United States where the Executive then resides to provide any
testimony or otherwise provide any such
 
 
 
22

--------------------------------------------------------------------------------

 
 
 
assistance, then Company will reimburse the Executive for any reasonable,
ordinary and necessary travel and lodging expenses incurred by Executive to do
so provided the Executive submits all documentation required under Company’s
standard travel expense reimbursement policies and as otherwise may be required
to satisfy any requirements under applicable tax laws for Company to deduct
those expenses.  Nothing in this Agreement shall be construed or interpreted as
requiring the Executive to provide any testimony or affidavit that is not
complete and truthful.
 
(c) The Company represents and warrants that (a) it is fully authorized by
action of the Board (and of any other Person or body whose action is required)
to enter into this Agreement and to perform its obligations under it, (b) the
execution, delivery and performance of this Agreement by it does not violate any
applicable law, regulation, order, judgment or decree or any agreement,
arrangement, plan or corporate governance document to which it is a party or by
which it is bound, and (c) upon the execution and delivery of this Agreement by
the Parties, this Agreement shall be a valid and binding obligation of the
Company, enforceable against it in accordance with its terms, except to the
extent that enforceability may be limited by applicable bankruptcy, insolvency
or similar laws affecting the enforcement of creditors’ rights generally.
 
18. Mutual Non-Disparagement.  Neither the Company nor Executive shall make any
oral or written statement about the other Party which is intended or reasonably
likely to disparage the other Party, or otherwise degrade the other Party’s
reputation in the business or legal community or in the telecommunications
industry.
 
19. Foreign Corrupt Practices Act.  Executive agrees to comply in all material
respects with the applicable provisions of the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the “FCPA”), which provides generally that: under no
circumstances will foreign officials, representatives, political parties or
holders of public offices be offered, promised or paid any money, remuneration,
things of value, or provided any other benefit, direct or indirect, in
connection with obtaining or maintaining contracts or orders hereunder.  When
any representative, employee, agent, or other individual or organization
associated with Executive is required to perform any obligation related to or in
connection with this Agreement, the substance of this section shall be imposed
upon such person and included in any agreement between Executive and any such
person.  Failure by Executive to comply with the provisions of the FCPA shall
constitute a material breach of this Agreement and shall entitle the Company to
terminate Executive’s employment for Cause in accordance with Section
11(a)(iii).
 
20. Purchases and Sales of the Company’s Securities.  Executive has read and
agrees to comply in all respects with the Company’s Policy Regarding the
Purchase and Sale of the Company’s Securities by Employees, as such Policy may
be amended from time to time.  Specifically, and without limitation, Executive
agrees that Executive shall not purchase or sell stock in the Company at any
time (a) that Executive possesses material non-public information about the
Company or any of its businesses; and (b) during any “Trading Blackout Period”
as may be determined by the Company as set forth in the Policy from time to
time.
 
 
 
23

--------------------------------------------------------------------------------

 
 
21. Indemnification.
 
The Executive shall be covered under the indemnification provisions of the
Company’s Certificate of Incorporation or Bylaws in effect from time to time on
terms and conditions no less favorable to him than those provided to senior
executives of the Company generally.  The Company may maintain insurance, at its
expense, to protect itself and any director, officer, employee or agent of the
Company or another corporation, partnership, joint venture, trust or other
enterprise against any expense, liability or loss, whether or not the Company
would have the power to indemnify such person against such expense, liability or
loss under the Delaware General Corporation Law.  A directors’ and officers’
liability insurance policy (or policies) shall be kept in place, during the Term
and thereafter until the sixth anniversary of the Date of Termination, providing
coverage to Executive that is no less favorable to him in any respect (including
with respect to scope, exclusions, amounts, and deductibles) than the coverage
then being provided to any other present or former senior executives or
directors of the Company generally.
 
22. Withholding.  Anything to the contrary notwithstanding, all payments
required to be made by Company hereunder to Executive or his estate or
beneficiary shall be subject to the withholding of such amounts, if any,
relating to tax and other payroll deductions as the Company may reasonably
determine it should withhold pursuant to applicable law or regulation.
 
23. Notices.  Any written notice required by this Agreement will be deemed
provided and delivered to the intended recipient when (a) delivered in person by
hand; (b) on the date of transmission, if delivered by confirmed facsimile,  (c)
three (3) calendar days after being sent via U.S. certified mail, return receipt
requested; or (d) the calendar day after being sent via by overnight courier, in
each case when such notice is properly addressed to the following address and
with all postage and similar fees having been paid in advance:
 
 
If to the Company:
Charter Communications, Inc.

 
Attn: Human Resources

 
12405 Powerscourt Drive

 
St. Louis, MO 63131

 
Attention:  General Counsel

 
Facsimile:  314-965-8793



 
With a Copy to:
Wachtell, Lipton, Rosen & Katz

 
51 W. 52nd Street

 
New York, New York   10019

 
Attention:  Michael J. Segal, Esq.

 
Facsimile:  (212) 403-2000



If to Executive, to the home address and facsimile number of the Executive most
recently on file in the records of the Company


Either Party may change the address to which notices, requests, demands and
other communications to such Party shall be delivered personally or mailed by
giving written notice to the other Party in the manner described above.
 
 
 
24

--------------------------------------------------------------------------------

 
 
24. Binding Effect.  This Agreement shall be for the benefit of and binding upon
the Parties hereto and their respective heirs, personal representatives, legal
representatives, successors and, where applicable, assigns.
 
25. Entire Agreement.  This Agreement contains the entire agreement between the
Parties with respect to its specific subject matter and supersedes any prior
oral and written communications, agreements and understandings between the
Parties concerning the specific subject matter hereof.  This Agreement may not
be modified, amended, altered, waived or rescinded in any manner, except by
written instrument signed by both of the Parties hereto that expressly refers to
the provision of this Agreement that is being modified, amended, altered, waived
or rescinded; provided, however, that the waiver by either Party of a breach or
compliance with any provision of this Agreement shall not operate nor be
construed as a waiver of any subsequent breach or compliance.
 
26. Severability.  In case any one or more of the provisions of this Agreement
shall be held by any court of competent jurisdiction or any arbitrator selected
in accordance with the terms hereof to be illegal, invalid or unenforceable in
any respect, such provision shall have no force and effect, but such holding
shall not affect the legality, validity or enforceability of any other provision
of this Agreement provided that the provisions held illegal, invalid or
unenforceable does not reflect or manifest a fundamental benefit bargained for
by a Party hereto.
 
27. Assignment.  Subject to the Executive’s right to terminate in the event of a
Change of Control hereunder, this Agreement can be assigned by the Company only
to a company that controls, is controlled by, or is under common control with
the Company and which assumes all of the Company’s obligations hereunder.  The
duties and covenants of Executive under this Agreement, being personal, may not
be assigned or delegated except that Executive may assign payments due hereunder
to a trust established for the benefit of Executive’s family or to Executive’s
estate or to any partnership or trust entered into by Executive and/or
Executive’s immediate family members (meaning, Executive’s spouse and lineal
descendants).  This agreement shall be binding in all respects on permissible
assignees.
 
28. Notification.  In order to preserve the Company’s rights under this
Agreement, the Company is authorized to advise any third party with whom
Executive may become employed or enter into any business or contractual
relationship with, or whom Executive may contact for any such purpose, of the
existence of this Agreement and its terms, and the Company shall not be liable
for doing so.
 
29. Choice of Law/Jurisdiction.  This Agreement is deemed to be accepted and
entered into in Delaware.  Executive and the Company intend and hereby
acknowledge that jurisdiction over disputes with regard to this Agreement, and
over all aspects of the relationship between the Parties, shall be governed by
the laws of the State of Delaware without giving effect to its rules governing
conflicts of laws.  With respect to orders in aid or enforcement of arbitration
awards and injunctive relief, venue and jurisdiction are proper in any county in
Delaware, and (if federal jurisdiction exists) any United States District Court
in Delaware, and the Parties waive all objections to jurisdiction and venue in
any such forum and any defense that such forum is not the most convenient forum.
 
 
 
25

--------------------------------------------------------------------------------

 
 
30. Arbitration.  Any claim or dispute between the Parties arising out of or
relating to this Agreement, any other agreement between the Parties, Executive’s
employment with the Company, or any termination thereof (collectively, “Covered
Claims”) shall (except to the extent otherwise provided in Section 16(f) with
respect to certain requests for injunctive relief) be resolved by binding
confidential arbitration, to be held inWilmington, Delaware, before a panel or
three arbitrators in accordance with the National Rules for Resolution of
Employment Disputes of the American Arbitration Association and this Section
30.  Judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.  Pending the resolution of any Covered Claim,
Executive (and his beneficiaries) shall continue to receive all payments and
benefits due under this Agreement or otherwise, except to the extent that the
arbitrators otherwise provide.  The Company shall reimburse Executive for all
costs and expenses (including, without limitation, legal, tax and accounting
fees) incurred by him in any arbitration under this Section 30, to the extent he
substantially prevails in any such arbitration.
 
31. Section Headings.  The section headings contained in this Agreement are for
reference purposes only and shall not affect in any manner the meaning or
interpretation of this Agreement.
 
32. Counterparts.  This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.  This Agreement may also be executed by
delivery of facsimile or “pdf” signatures, which shall be effective for all
purposes.
 
33. Section 409A Compliance.
 
(a) This Agreement is intended to comply with Section 409A of the Code or an
exemption thereto, and, to the extent necessary in order to avoid the imposition
of a penalty tax on the Executive under Section 409A of the Code, payments may
only be made under this Agreement upon an event and in a manner permitted by
Section 409A of the Code.  Any payments or benefits that are provided upon a
termination of employment shall, to the extent necessary in order to avoid the
imposition of a penalty tax on the Executive under Section 409A of the Code, not
be provided unless such termination constitutes a “separation from service”
within the meaning of Section 409A of the Code.  Any payments that qualify for
the “short-term deferral” exception or another exception under Section 409A of
the Code shall be paid under the applicable exception.  Notwithstanding anything
in this Agreement to the contrary, if the Executive is considered a “specified
employee” (as defined in Section 409A of the Code), any amounts paid or provided
under this Agreement shall, to the extent necessary in order to avoid the
imposition of a penalty tax on Executive under Section 409A of the Code, be
delayed for six months after Executive’s “separation from service” within the
meaning of Section 409A of the Code, and the accumulated amounts shall be paid
in a lump sum within ten (10) calendar days after the end of the six (6)-month
period.  If the Executive dies during the six-month postponement period prior to
the payment of benefits, the amounts the payment of which is deferred on account
of Section 409A of the Code shall be paid to the personal representative of the
Executive’s estate within 60 calendar days after the date of the Executive’s
death.
 
(b) For purposes of Section 409A of the Code, the right to a series of
installment payments under this Agreement shall be treated as a right to a
series of separate
 
 
 
26

--------------------------------------------------------------------------------

 
 
 
payments.  In no event may the Executive, directly or indirectly, designate the
calendar year of a payment.  All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (i) any reimbursement is for expenses incurred during the
period of time specified in this Agreement, (ii) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last calendar day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.
 
34. Part-Time Employment.  This Section 34 shall apply notwithstanding anything
in this Agreement to the contrary.  During the period on and following the
Employment Effective Date through the day preceding the CEO Effective Date (the
“Part-Time Employment Period”), Executive will be a part-time employee of the
Company, without title or authority other than as specifically conferred upon
him by the Board in writing.  In such capacity, Executive will perform such
services as may be requested of him by the Board or its designee from time to
time (i) in preparation for Executive assuming the Chief Executive Officer
position on the CEO Effective Date, (ii) at a place mutually acceptable to
Executive and the Company, and (iii) with the expectation that such services are
expected to require no less than 10 hours per week.  Executive’s compensation
during the Part-Time Employment Period (other than the long-term incentive
compensation pursuant to Section 7) shall be $8,000 per week, pro-rated for any
partial week and paid in accordance with the Company’s general payroll practices
in effect from time to time (but no less frequently than monthly).  Executive
will not be entitled to employee benefits during the Part-Time Employment Period
other than as the Company may provide to part-time employees generally, if
any.  During the Part-Time Employment Period, Executive shall be an employee at
will and his employment may be terminated by either him or the Company for any
reason or for no reason.  The only provisions of this Agreement which shall
apply to Executive’s employment during the Part-Time Employment Period shall be
Sections 1 (to the extent necessary to the application of the other Sections
hereafter referenced), 2, 3(c), 7, 9, 12 (to the extent noted in the last
sentence of this Section 34), 14, 15, 16 (solely to the extent it specifically
references Sections 14 and 15), 17, 18 and 19 through 34.  If, due to actions of
the Company (other than due to a termination of Executive by the Company for
Cause), Executive does not become President and Chief Executive Officer of the
Company on the CEO Effective Date (or another date mutually agreed upon between
the Company and Executive), the Executive may resign as an employee and receive
the severance payments and benefits described in Section 12(b)(A)-(C).
 


 
27

--------------------------------------------------------------------------------

 
 


IN WITNESS WHEREOF, the Parties have executed this Agreement on the date and
year first above written.


 
Charter Communications, Inc.
 
By: /s/ Robert E. Quicksilver 
Title: Executive Vice President and Chief Administrative
Officer                                                              
 


 
EXECUTIVE
 
/s/ Thomas Rutledge
Thomas Rutledge
 
 
 
28

--------------------------------------------------------------------------------

 


EXHIBIT A
 
RELEASE
 
This Release of Claims (this “Release”) is entered into as of the “Date of
Termination” (as defined in that certain Employment Agreement, dated and
effective as of December 19, 2011, to which THOMAS RUTLEDGE (“Executive”) and
CHARTER COMMUNICATIONS, INC., a Delaware corporation (the “Company”), are
parties, as such agreement is from time to time amended in accordance with its
terms (the “Employment Agreement”).
 
1. Release of Claims by Executive.
 
(a) Pursuant to Section 12(g) of the Employment Agreement, Executive, with the
intention of binding himself and his heirs, executors, administrators and
assigns (collectively, and together with Executive, the “Executive Releasors”),
hereby releases, remises, acquits and forever discharges the Company and each of
its subsidiaries and affiliates (the “Company Affiliated Group”), and their past
and present directors, employees, agents, attorneys, accountants,
representatives, plan fiduciaries, and the successors, predecessors and assigns
of each of the foregoing (collectively, and together with the members of the
Company Affiliated Group, the “Company Released Parties”), of and from any and
all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known or unknown, suspected or unsuspected, that arise out of, or
relate in any way to, events occurring on or before the date hereof relating to
Executive’s employment or the termination of such employment (collectively,
“Released Claims”) and that Executive, individually or as a member of a class,
now has, owns or holds, or has at any time heretofore had, owned or held,
against any Company Released Party in any capacity, including any and all
Released Claims (i) arising out of or in any way connected with Executive’s
service to any member of the Company Affiliated Group (or the predecessors
thereof) in any capacity (including as an employee, officer or director), or the
termination of such service in any such capacity, (ii) for severance or vacation
benefits, unpaid wages, salary or incentive payments, (iii) for breach of
contract, wrongful discharge, impairment of economic opportunity, defamation,
intentional infliction of emotional harm or other tort, (iv) for any violation
of applicable federal, state and local labor and employment laws (including all
laws concerning unlawful and unfair labor and employment practices) and (v) for
employment discrimination under any applicable federal, state or local statute,
provision, order or regulation, and including, without limitation, any claim
under Title VII of the Civil Rights Act of 1964 (“Title VII”), the Age
Discrimination in Employment Act (“ADEA”) and any similar or analogous state
statute, excepting only that no claim in respect of any of the following rights
shall constitute a Released Claim:
 
(1) any right arising under, or preserved by, this Release or the Employment
Agreement;
 
(2) for avoidance of doubt, any right to indemnification under (i) applicable
corporate law, (ii) the Employment Agreement, (iii) the by-laws or certificate
of incorporation of
 
 
 
1

--------------------------------------------------------------------------------

 
 
 
any Company Released Party, (iv) any other agreement between Executive and a
Company Released Party or (v) as an insured under any director’s and officer’s
liability insurance policy now or previously in force; or
 
(3) for avoidance of doubt, any claim for benefits under any health, disability,
retirement, life insurance or similar employee benefit plan of the Company
Affiliated Group.
 
(b) No Executive Releasor shall file or cause to be filed any action, suit,
claim, charge or proceeding with any governmental agency, court or tribunal
relating to any Released Claim within the scope of this Section 1.
 
(c) In the event any action, suit, claim, charge or proceeding within the scope
of this Section 1 is brought by any government agency, putative class
representative or other third Party to vindicate any alleged rights of
Executive, (i) Executive shall, except to the extent required or compelled by
law, legal process or subpoena, refrain from participating, testifying or
producing documents therein, and (ii) all damages, inclusive of attorneys’ fees,
if any, required to be paid to Executive by the Company as a consequence of such
action, suit, claim, charge or proceeding shall be repaid to the Company by
Executive within ten (10) calendar days of his receipt thereof.
 
(d) The amounts and other benefits set forth in Sections 12(b)(iv) and (v) of
the Employment Agreement, to which Executive would not otherwise be entitled,
are being paid to Executive in return for Executive’s execution and
nonrevocation of this Release and Executive’s agreements and covenants contained
in the Employment Agreement.  Executive acknowledges and agrees that the release
of claims set forth in this Section 1 is not to be construed in any way as an
admission of any liability whatsoever by any Company Released Party, any such
liability being expressly denied.
 
(e) The release of claims set forth in this Section 1 applies to any relief in
respect of any Released Claim of any kind, no matter how called, including
wages, back pay, front pay, compensatory damages, liquidated damages, punitive
damages, damages for pain or suffering, costs, and attorney’s fees and
expenses.  Executive specifically acknowledges that his acceptance of the terms
of the release of claims set forth in this Section 1 is, among other things, a
specific waiver of his rights, claims and causes of action under Title VII, ADEA
and any state or local law or regulation in respect of discrimination of any
kind; provided, however, that nothing herein shall be deemed, nor does anything
contained herein purport, to be a waiver of any right or claim or cause of
action which by law Executive is not permitted to waive.
 
2. Voluntary Execution of Agreement.
 
BY HIS SIGNATURE BELOW, EXECUTIVE ACKNOWLEDGES THAT:
 
(a) HE HAS RECEIVED A COPY OF THIS RELEASE AND WAS OFFERED A PERIOD OF
TWENTY-ONE (21) DAYS TO REVIEW AND CONSIDER IT;
 
(b) IF HE SIGNS THIS RELEASE PRIOR TO THE EXPIRATION OF TWENTY-ONE (21) CALENDAR
DAYS, HE KNOWINGLY AND VOLUNTARILY WAIVES AND GIVES UP THIS RIGHT OF REVIEW;
 
 
 
2

--------------------------------------------------------------------------------

 
 
(c) HE HAS THE RIGHT TO REVOKE THIS RELEASE FOR A PERIOD OF SEVEN CALENDAR DAYS
AFTER HE SIGNS IT BY MAILING OR DELIVERING A WRITTEN NOTICE OF REVOCATION TO THE
COMPANY NO LATER THAN THE CLOSE OF BUSINESS ON THE SEVENTH CALENDAR DAY AFTER
THE DAY ON WHICH HE SIGNED THIS RELEASE;
 
(d) THIS RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THE FOREGOING
SEVEN-DAY REVOCATION PERIOD HAS EXPIRED WITHOUT THE RELEASE HAVING BEEN REVOKED;
 
(e) THIS RELEASE WILL BE FINAL AND BINDING AFTER THE EXPIRATION OF THE FOREGOING
REVOCATION PERIOD REFERRED TO IN SECTION 2(c), AND FOLLOWING SUCH REVOCATION
PERIOD EXECUTIVE AGREES NOT TO CHALLENGE ITS ENFORCEABILITY;
 
(f) HE IS AWARE OF HIS RIGHT TO CONSULT AN ATTORNEY, HAS BEEN ADVISED IN WRITING
TO CONSULT WITH AN ATTORNEY, AND HAS HAD THE OPPORTUNITY TO CONSULT WITH AN
ATTORNEY, IF DESIRED, PRIOR TO SIGNING THIS RELEASE;
 
(g) NO PROMISE OR INDUCEMENT FOR THIS RELEASE HAS BEEN MADE EXCEPT AS SET FORTH
IN THE EMPLOYMENT AGREEMENT AND THIS RELEASE;
 
(h) HE HAS CAREFULLY READ THIS RELEASE, ACKNOWLEDGES THAT HE HAS NOT RELIED ON
ANY REPRESENTATION OR STATEMENT, WRITTEN OR ORAL, NOT SET FORTH IN THIS DOCUMENT
OR THE EMPLOYMENT AGREEMENT, AND WARRANTS AND REPRESENTS THAT HE IS SIGNING THIS
RELEASE KNOWINGLY AND VOLUNTARILY.
 
3. Miscellaneous.
 
The provisions of the Employment Agreement relating to representations,
successors, notices, amendments/waivers, headings, severability, choice of law,
references, arbitration and counterparts/faxed signatures, shall apply to this
Release as if set fully forth in full herein, with references in such Sections
to “this Agreement” being deemed, as appropriate, to be references to this
Release.  For avoidance of doubt, this Section 3 has been included in this
Release solely for the purpose of avoiding the need to repeat herein the full
text of the referenced provisions of the Employment Agreement.
 
[Signature page follows]
 
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company and Executive have acknowledged, executed and
delivered this Release as of the Date of Termination.
 


 
          Executive
 


 
         /s/ Thomas Rutledge
          THOMAS RUTLEDGE
 


 
          CHARTER COMMUNICATIONS, INC.
 


 


 
          By: /s/ Robert E. Quicksilver
 
          Name: Robert E. Quicksilver
 
          Title: Executive Vice President and Chief Administrative Officer
 
 
 
4

--------------------------------------------------------------------------------

 
 


 
EXHIBIT B
 
[Award Agreement for Time-Vesting Stock Options]
 
 
 
5

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
[Award Agreement for Performance-Vesting Stock Options]
 
 
 
6

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
[Award Agreement for Time-Vesting Restricted Stock]
 
 
 
7

--------------------------------------------------------------------------------

 
 
EXHIBIT E
 
[Award Agreement for Performance Vesting Restricted Stock]
 
 
8
 

--------------------------------------------------------------------------------


 


 


 



